Citation Nr: 9911515	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  

2.  Entitlement to service connection for hepatitis secondary 
to Agent Orange exposure.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The issue of entitlement to service connection for peripheral 
neuropathy is the subject of the remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the increased 
rating issue has been obtained.  

2.  The claim of entitlement to service connection for 
hepatitis secondary to Agent Orange exposure is not 
plausible.  

3.  The veteran's service-connected post-traumatic stress 
disorder is manifested by nightmares, flashbacks, recurrent 
and intrusive recollections, social isolation, irritability, 
difficulty concentrating, and hypervigilance, to such an 
extent that there is considerable social and industrial 
impairment.  

5.  Severe social and industrial impairment or occupational 
and social impairment with deficiencies in most areas with 
symptoms of suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships, are not demonstrated.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis secondary to Agent Orange exposure not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (prior to November 7, 1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis


The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claimant.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995).  The veteran must also submit 
evidence of a nexus between the inservice disease or injury 
and the current disability.  Id.  If the determinative issue 
is one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91-93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  If the veteran fails to submit evidence in 
support of a plausible claim, the Department of Veterans 
Affairs (VA) is under no duty to assist the veteran in any 
further development of the claim.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996).  A veteran, who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to a herbicide agent 
if he subsequently develops certain disabilities, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307 (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected 
even though there is no record of such disease during 
service:  Chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, acute and subacute 
peripheral neuropathy, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft tissue sarcoma.  

The veteran's service medical records do not reflect that he 
had hepatitis during service.  An April 1989 VA report 
relating to examination reflect that the veteran had a 
history of abnormal liver enzymes for almost one year.  A 
June 1991 letter from Barbara Murrell, M.D., a private 
physician, reflects that the veteran had a positive hepatitis 
B surface antigen titre.  Reports of VA examinations and 
treatment records do not provide any association between the 
veteran's hepatitis and exposure to Agent Orange.  

Although the veteran served in Vietnam during the Vietnam 
Era, hepatitis is not one of the presumptive diseases 
warranting service connection based upon presumed exposure to 
Agent Orange based on service in Vietnam during the Vietnam 
Era.  There is no competent medical evidence that reflects 
that the veteran had hepatitis during service or that it is 
related to any exposure to Agent Orange during service.  The 
veteran has offered statements indicating his belief that his 
hepatitis is related to Agent Orange exposure, and his 
statements are presumed credible for purposes of this 
determination, but he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses, as such matters 
require medical expertise.  See Grottveit and Espiritu.  In 
the absence of any competent medical evidence reflecting a 
finding that the veteran's hepatitis is related to Agent 
Orange exposure, the veteran has not met his burden of 
submitting evidence that his claim for service connection for 
hepatitis secondary to Agent Orange is well grounded.  
Caluza.

Although the Board has disposed of the claim of entitlement 
to service connection for hepatitis secondary to Agent Orange 
on grounds different from that of the RO, that is, whether 
the veteran's claim is well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim is well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above discussed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
been afforded VA psychiatric examinations and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a March 1994 VA fee-basis psychiatric 
examination reflects that the veteran complained of 
nightmares all the time and reported feeling depressed, 
hopeless, and worthless.  He indicated that he did not want 
to be around people and wanted to be alone all the time.  On 
mental status examination the veteran's associations were 
tight, coherent and logical without evidence of looseness, 
tangentiality, flight of ideas, pressured speech, or thought 
blocking.  Tone of speech was anxious and tense, with an 
additional overriding tone of depression.  Stated mood was 
nervous and depressed.  The observed affect was mixed anxiety 
depression.  The veteran reported that he was depressed all 
the time and slept only 2 to 3 hours per night with 
difficulty falling asleep and early morning awakening.  
Suicidal ideation and hallucination were denied.  There was 
no delusional activity.  The diagnosis included PTSD, and 
major depression in partial remission.  The examiner 
indicated that the primary diagnosis was PTSD and major 
depression was a secondary diagnosis and in fact the PTSD may 
be the stress factor that has led to the depression.  

The report of an August 1996 VA fee-basis psychiatric 
examination reflects that the veteran reported taking 
medications for his nerves.  He indicated that his nightmares 
and flashbacks were occurring about twice per week and not 
with the same intensity.  His mood was of quiet anger and his 
affect was appropriate.  His judgment was good and his 
cognition and perception intact.  He reported being seclusive 
and having no social life.  He indicated that nightmares and 
flashbacks had been nightly, but with the help of medication 
they were approximately two times per week.  The diagnoses 
included PTSD and the veteran's global assessment of 
functioning (GAF) was indicated to be 80.  

The report of an August 1997 VA psychiatric opinion reflects 
that the physician concurred with the diagnosis of PTSD made 
in the August 1996 evaluation and would put the GAF from PTSD 
as 61 to 70 or in a severe case from 51 to 60 when the 
veteran felt worse.  The physician noted that the veteran 
still had an intact marriage, but indicated that he had no 
social life.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  

Under the former criteria, Diagnostic Code 9411 provided that 
a 30 percent disability rating will be assigned where there 
is definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels so 
as to produce definite industrial impairment.  A 50 percent 
rating will be assigned where the ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability evaluation will be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) reflects that a GAF of 71 to 80 reflects that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupational or school functioning.  A 
GAF of 61 to 70 reflects some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

A review of the record reflects that although the veteran has 
been assigned GAF's from 51 to 80 the symptoms that he has 
reported have been fairly consistent, noting that at the time 
of the original examination in 1994 he reported nightmares 
all the time with subsequent reporting indicating that 
medication had allowed reduction in some of his nightmares.  
The Board also observes that an August 1994 Social Security 
Administration determination characterized the veteran's 
mental impairments as resulting in moderate limitation.  With 
consideration of the symptoms reported by the veteran and 
their consistency throughout the period the Board concludes 
that the veteran's PTSD, from the time he filed his claim, 
has remained essentially the same with respect to the degree 
of disability demonstrated.  See Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  With consideration that 
the veteran experiences exacerbations and does experience 
considerable social isolation, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
symptoms associated with his PTSD more nearly approximate the 
criteria for a 50 percent evaluation under Diagnostic 
Code 9411 prior to November 7, 1996.  In resolving all doubt 
in the veteran's behalf, a 50 percent evaluation may be 
assigned for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  
However, a preponderance of the evidence is against an 
evaluation greater than the 50 percent assigned under the 
criteria in effect prior to November 7, 1996.  The evidence 
reflects that the veteran has received ongoing treatment for 
his PTSD, but there is no competent medical evidence of 
record that reflect that his PTSD results in severe social 
and industrial impairment.  Rather, the competent medical 
evidence has described his symptoms as being from moderate to 
slight and indicates that his symptoms have decreased with 
medication.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
under the criteria in effect prior to November 7, 1996.  

From November 7, 1996, Diagnostic Code 9411 provides that a 
70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

With respect to an evaluation greater than 50 percent from 
November 7, 1996, the record does not indicate that the 
veteran has suicidal ideations, obsessional rituals that 
interfere with routine activity, speech that is 
intermittently illogical, obscure, or irrelevant, noting that 
examinations reflect that his speech is coherent and logical 
and that he does not have suicidal ideation.  Neither does he 
have near continuous panic or depression and while he has 
reported irritability with outbursts of rage there is no 
indication that he has spatial disorientation or neglect of 
personal appearance and hygiene.  There is some difficulty in 
adapting to stressful circumstances and some inability to 
maintain and establish effective relationships, but he has 
reported that he is married.  On the basis of the above 
analysis, symptomatology associated with the veteran's PTSD 
does not more nearly approximate the criteria for a 
70 percent evaluation and a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein under the criteria in effect from November 7, 1996.  


ORDER

Evidence of a well-grounded claim for service connection for 
hepatitis secondary to Agent Orange not having been 
submitted, the appeal with respect to this issue is denied.  

An increased rating of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



REMAND

The report of a March 1994 VA fee-basis examination reflects 
the examiner's impression that the examiner believed that the 
veteran had a multifactorial peripheral neuropathy secondary 
to exposure to Agent Orange and to alcoholism.  The report of 
a September 1997 VA opinion with respect to the etiology of 
the veteran's peripheral neuropathy reflects that the obvious 
etiology for the veteran's neuropathy appeared to be alcohol 
and the examiner believed that alcohol played a major role in 
causing the peripheral neuropathy.  The examiner commented 
that the question of Agent Orange exposure was a very 
controversial issue and it was the physician's opinion that 
alcohol would have been the major cause for the peripheral 
neuropathy.  The physician did not exclude Agent Orange as 
also being a causative factor.  

The veteran has been diagnosed with peripheral neuropathy and 
has not been diagnosed with either acute or subacute 
peripheral neuropathy.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) Note 2.  Both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases and 38 C.F.R. 
§ 3.309(e) is required in order to establish entitlement to 
the inservice presumption of exposure to an herbicide agent.  
McCartt v. West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).  
Since the veteran's peripheral neuropathy is not one of the 
listed diseases he is not entitled to the inservice 
presumption of exposure to a herbicide agent.  A review of 
the record reflects that development has not been 
accomplished with respect to whether or not the veteran was 
exposed to Agent Orange during his active service.  

While the Board is sympathetic to the delay occasioned by 
this REMAND, in light of the holding in McCartt, a remand is 
necessary for further development.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO is requested to send a copy of 
the veteran's personnel records as well 
as the unit histories provided by the 
U.S. Army and Joint Services 
Environmental Support Group in 
February 1994 to the U.S. Armed Services 
Center for Research of Unit Records, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197, and request that 
the veteran's exposure to Agent Orange in 
Vietnam be verified.  

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy secondary to Agent Orange 
exposure.  

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 


